Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered September 14, 2004, convicting her of murder in the second degree and endangering the welfare of a child, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Molea, J.), of that branch of the defendant’s omnibus motion which was to suppress her statements to law enforcement officials.
Ordered that the judgment is affirmed.
*793Under the circumstances of this case, there was no error denying suppression of certain incriminating statements that the defendant made to certain police officers and detectives (see People v Neulist, 43 AD2d 150, 154 [1973]).
The defendant’s challenges to the legal sufficiency of the evidence are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-20 [1995]), and we decline to review them in the interest of justice.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.